In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 12-359V
                                    Filed: September 19, 2014

* * * * * * * * * * * * * * * *                               UNPUBLISHED
SUMMER PERRY,            *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Hepatitis B vaccine; Fatigue;
                              *                               Myasthenia gravis; Eyelid Drooping;
SECRETARY OF HEALTH           *                               Muscle weakness; Fatigue-induced
AND HUMAN SERVICES,           *                               diplopia
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Mark T. Sadaka, Sadaka Associates LLC, Englewood, NJ, for petitioner.
Darryl R. Wishard, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

        On June 6, 2012, Summer Perry (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving a Hepatitis B vaccine on June 11, 2009, July 29, 2009, and March 19,
2010 she suffered myasthenia gravis, along with fatigue, muscle weakness, eyelid drooping, and
fatigue-induced diplopia. Stipulation ¶ 2, 4, filed Sept. 19, 2014. Further, petitioner alleged that
she experienced residual effects of her injury for more than six months. Id. at ¶ 4.
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On September 19, 2014, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that the Hepatitis B vaccinations
either caused or significantly aggravated petitioner’s alleged injury or any other injury. Id. at ¶
6. Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       A lump sum of $40,000.00, in the form of a check payable to petitioner, Summer
       Perry. This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300aa-15(a).

       Id. at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                             s/ Thomas L. Gowen
                                             Thomas L. Gowen
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2